Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.765 Filed 07/29/20 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

United States of America,

                   Plaintiff,                   Cr. No. 17-20263

                   v.                           Hon. Victoria A. Roberts

Tionna Shirelle Mitchell,

                   Defendant.
                                /

                  TIONNA MITCHELL’S EMERGENCY
                MOTION FOR COMPASSIONATE RELEASE

      Earlier this week, Chief Judge Hood granted Tionna Mitchell compassionate

release under 18 U.S.C. § 3582(c) after extensive briefing describing the dangers

within Danbury FCI to Mitchell’s health. See Ex. A – United States v. Mitchell, No.

17-20652, R. 56. While being processed for immediate release, BOP determined that

even though Mitchell was serving a combined term of incarceration, it would not

release her due to this Court’s sentence.

      Mitchell now moves this Court to likewise find that she meets the standard

for compassionate release and grant her immediate release. Mitchell has been in

custody since September 2017 and in February 2020 transferred from the Sanilac

County Jail to Danbury FCI in Connecticut. No one could have predicted that the

county Danbury FCI is in would become one of the hardest hit by the COVID-19


                                            1
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.766 Filed 07/29/20 Page 2 of 16




pandemic: 16,840 cases and 1,091 confirmed deaths as of July 27, 2020. 1 Danbury

FCI is not immune to such morbid reality, nor is Mitchell protected from it.

                   BACKGROUND ON MITCHELL’S SENTENCES

      Mitchell became a prisoner of the U.S. Marshal in September 2017, after

being arrested for a non-violent retail-fraud scheme. PSR, Case No. 17-20263. The

case was assigned to this Court. A month later, in October 2017, Mitchell was

additionally charged with crimes related to her attempt to fraudulently obtaining a

car loan. PSR, Case No. 17-20652, ¶ 7. That case was assigned to Judge Hood.

      In April 2018, Judge Hood sentenced Mitchell to a total prison sentence of 34

months. This included 10 months’ concurrent custody on two fraud counts, and a

mandatory 24 months’ consecutive on an aggravated identity theft charge. Judge

Hood had “no objection to this sentence being served concurrently to any sentence

that may be imposed on Docket Number 17-20763, which is pending before the

Honorable Victoria A. Roberts in the Eastern District of Michigan.” United States v.

Mitchell, No. 17-20652, R. 39, Judgment, PgID 128.

      On November 21, 2019, this Court imposed a total sentence of 32 months.

This included 20 months on five counts (Counts 1, 2, 3, 7, and 10, running concurrent

with each other), and 12 months on two others (Counts 4 and 8, run concurrent to



1
       Connecticut Government, COVID-19 Update, July 28, 2020, available at
https://portal.ct.gov/-/media/Coronavirus/CTDPHCOVID19summary7282020.pdf.

                                         2
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.767 Filed 07/29/20 Page 3 of 16




each other, but consecutive to the other five counts). R. 85, Amd. Judgment, PgID

757. The Court ordered that the sentence “shall be served concurrently to the

defendant’s undischarged term of imprisonment in the Bureau of Prisons being

served under Docket Number 17-CR-20652-01.” Id.

      If these sentences are fully concurrent, then Mitchell would serve 29 months

(34 months, with 5 months of good time credit). If she served 29 months, then she

would have been released in February 2020, five months ago. Instead, BOP has

calculated Mitchell’s release date as May 2021. Undersigned counsel spoke to

Mitchell’s former attorney, Karen Roberts, who expressed that she disagreed with

this calculation and was so concerned about it that she wrote to this Court. In March

2020, BOP sent this explanation of how it “aggregated” the two sentences:




Ex. B – Ltr. from Hon. Victoria A. Roberts.




                                         3
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.768 Filed 07/29/20 Page 4 of 16




      This explanation is not entirely clear to counsel. It mentions an aggregated

sentence of 4 years and 3 months but also a sentence of 4 years and 5 months and 12

days, and it is unclear why BOP added the overlap to the sentence of 34 months. In

any event, this Court reviewed the explanation and confirmed that it was satisfied

that Mitchell’s release date is May 12, 2021.

      Mitchell remained at the Sanilac County Jail until February 2020. Then, just

before the COVID-19 pandemic came crashing down on the federal prison system,

Mitchell was transferred to Danbury FCI. On April 27, 2020, Mitchell filed a pro se

letter in this district with Judge Hood requesting compassionate release, and after

extensive briefing, Judge Hood granted the motion on July 27, 2020.

                  COMPASSIONATE RELEASE LEGAL STANDARD

      The First Step Act amended 18 U.S.C. § 3582(c)(1)(A)(i) to permit judges to

consider and grant a sentence reduction when “extraordinary and compelling

reasons warrant such a reduction.” Such a reduction should be consistent with the

sentencing factors in 18 U.S.C. § 3553(a) and the Sentencing Commission’s

applicable policy statements.

      The policy statements in U.S.S.G. § 1B1.13, cmt. 1(A) were revised before

the First Step Act, so arguably “[t]here is no policy statement applicable to motions

for compassionate release filed by defendants under the [Act].” United States v.

Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. June 28, 2019). The Act broadened


                                          4
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.769 Filed 07/29/20 Page 5 of 16




courts’ discretion to use § 1B1.13 cmt. n.1(D) in determining what “extraordinary

and compelling circumstances” are and if reasons other than age, medical

conditions, or family circumstances exist. See, e.g., United States v. Lisi, 2020 WL

881994, at *3 (S.D.N.Y. Feb. 24, 2020); United States v. Redd, No. 1:97-cr-0006-

AJT, 2020 WL 1248493, at *8 (E.D. Va. Mar. 16, 2020).

      While the Court need not defer to the policy statements, if it does so, Mitchell

satisfies them. The majority of judges in this district have recognized that prisoners

who are particularly vulnerable to severe complications from COVID-19 present

extraordinary and compelling reasons for release under § 3582(c)(1)(A)(i). In

particular, Mitchell’s obesity “substantially diminishes [her] ability . . . to provide

self-care within the environment of a correctional facility[.]” U.S.S.G. § 1B1.13,

cmt. n. 1(A)(ii). See, e.g., United States v. Readus, No. 16-20827-1, 2020 WL

2572280, at *2 (E.D. Mich. May 21, 2020) (collecting cases); United States v.

Goins, No. 11-cr-20376, 2020 WL 3064452, at *6 (E.D. Mich. June 9, 2020).

Additionally, Mitchell presents “Other Reasons” warranting release under section

1B1.13 because during this COVID-19 continuing upward trajectory of infection,

prisoners with underlying medical conditions cannot undertake the basic CDC

guidelines for self-care and protection. See, e.g., Miller v. United States, No. CR 16-

20222-1, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9, 2020).




                                           5
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.770 Filed 07/29/20 Page 6 of 16




                                      ARGUMENT

    I.   Mitchell Exhausted BOP Administrative Remedies.

         Section 3582(c)(1)(A)(i) generally requires exhaustion of administrative

remedies. Mitchell requested a reduction in sentence/compassionate release 2 from

the warden at Danbury FCI on May 14, 2020, Ex. C – Tionna Mitchell

Administrative Request and Denial, and the warden denied the request on June 1,

2020, Id. Thus, Mitchell’s request is now ripe for review and granting before this

Court. See § 3582(c)(1)(A)(i).

         In its communication with counsel, the government concedes that Mitchell

exhausted her administrative remedies.

 II.     Factors Support a Finding of Extraordinary and Compelling Reasons
         Warranting Mitchell’s Release.

         A. The CDC recognizes that Mitchell’s obesity puts her at increased risk
            of severe illness from COVID-19.
         Mitchell suffers obesity, a CDC-identified high risk factor for poor prognosis

in people with COVID-19.3 She has a body mass index (BMI) of 31 to 32. A BMI


2
       BOP Program Statement 5050.50 – 1/17/2019 uses the terms “compassionate
release” and “reduction in sentence” interchangeably.
3
       Racial and ethnic differences in COVID-19 outcomes are also of great import
in measuring the pandemic’s effect in the US. Mitchell, whom identifies as a Black
woman, is part of the larger class of communities that are experiencing hard hit
health outcomes with this illness. See Eboni G. Price-Haywood et al.,
Hospitalization and Mortality among Black Patients and White Patients with Covid-
19, 382 N England J. Med. 2534 (June 25, 2020) (study of a large cohort of Louisiana
patients found that Black and female patients represented the majority of COVID-

                                            6
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.771 Filed 07/29/20 Page 7 of 16




that is above 29.9 moves an individual from a category of overweight to obese. In

response to a class-action lawsuit against Danbury FCI, Martinez-Brooks v. Easter,

No. 20-569 (D. Conn.), BOP staff identified her as being in the class of people with

high risk factors for serious illness from COVID-19 because of her obesity. Ex D –

Email from Sarah F. RussellPe.

      Last month, the CDC updated its list of individuals at risk of poor prognosis

for severe illness due to COVID-19. CDC, CDC updates, expands list of people at

risk of severe COVID-19 illness (June 25, 2020), https://perma.cc/UJT9-JMHS. In

recognizing developing research, the CDC now includes obesity with a BMI of 30

or above as part of the higher risk group. Id.; CDC, COVID-19, Who Is at Increased

Risk for Severe Illness?, https://perma.cc/TNN7-UJZ2 (“Having obesity, defined as

a body mass index (BMI) of 30 or above, increases your risk of severe illness from

COVID-19.”). This new guidance lowers the obesity cutoff that the CDC previously

recognized as a risk factor for COVID-19.

      The CDC’s list of risk factors is now in line with research detailing that

individuals less than 60 years old, with a BMI between 30 and 34, like Mitchell, are

twice as likely to need acute medical care related to COVID-19 than those with a



19 positive patients; Black patients were disproportionately among all patients who
died in the hospital; and factors such obesity were among those that increased the
odds of required hospitalization), available at https://www.nejm.org/doi/pdf/
10.1056/NEJMsa2011686.

                                         7
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.772 Filed 07/29/20 Page 8 of 16




BMI less than 30. Jennifer Lighter et al., Obesity in Patients Younger Than 60 Years

Is a Risk Factor for COVID-19 Hospital Admission, Clinical Infectious Diseases

(2020), https://perma.cc/LP4H-V3F4. Further, individuals under 60 years old with

BMIs between 30 and 34 were 1.8 times more likely to need care in an Intensive

Care Unit than those with BMIs under 30. Id.

      In fact, obesity is one of the most serious risk factors for younger individuals

admitted to the hospital as a result of COVID-19. David A. Kass et al., Obesity could

shift severe COVID-19 disease to younger ages, The Lancet (May 16, 2020),

https://perma.cc/5HFW-89TA. A study at John Hopkins documented a correlation

between obesity and worse outcomes for younger individuals who contract COVID-

19. Id. The authors explain: “Obesity can restrict ventilation by impeding diaphragm

excursion, impairs immune responses to viral infection, is pro-inflammatory, and

induces diabetes and oxidant stress to adversely affect cardiovascular function.” Id.

      Even after Judge Hood granted Mitchell compassionate release, the

prosecuting attorney has refused to concede that Mitchell’s CDC-recognized high

risk of COVID-19 complications due to obesity meets the “extraordinary and

compelling” standard. This conflicts with the position taken by other prosecutors in

this district whom agreed that a BMI over 30 satisfies the “extraordinary and

compelling” standard. For example, in United States v. Ireland, the government

agreed that a BMI over 30 means the defendant “satisfies the ‘extraordinary and


                                          8
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.773 Filed 07/29/20 Page 9 of 16




compelling’ standard under 1B1.13(1)(A).” No. 17-20203, R. 35-1, AUSA Email,

PgID 200 (E.D. Mich. July 17, 2020). And in United States v. Pacely, the

government acknowledged that a defendant’s BMI of 38.5, along with diabetes,

qualified as extraordinary and compelling reasons, even in a facility with no

confirmed COVID-19 cases. No. 18-20283, R. 28, Resp., PgID 145 (E.D. Mich. July

8, 2020). The bottom line is that the government disparately treats vulnerable

individuals in this district even when they meet the CDC’s high risk category for

serious COVID-19 complications.

      Like Judge Hood, other judges in this district also have granted release during

this pandemic because of an inmates’ showing that they are obese within the BMI

of 30 to 40. See United States v. Ireland, No. 17-20203, 2020 WL 4050245, at *4

(E.D. Mich. July 20, 2020); United States v. Roe, No. 15-20581, R. 374 (E.D. Mich.

July 16, 2020).

   B. COVID-19 is ravaging the Bureau of Prisons.
      The COVID-19 pandemic is ravaging the BOP with growing public health

concerns. BOP’s statistics show that more than 10,400 inmates contracted the

disease; 1,166 BOP staff contracted the disease; and at least 103 inmates died from

it. Yet at the same time, COVID-19 testing of the inmate population is below 30%.

The outcry has continued, even from BOP staff, about how poorly this crisis is being

handled by BOP. Staff have filed an OSHA complaint alleging BOP has “failed to



                                         9
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.774 Filed 07/29/20 Page 10 of 16




introduce workplace controls to mitigate or prevent exposure or further exposure to

the virus,” including at Mitchell’s facility. 4

    C. Danbury FCI is a particularly hard hit BOP facility by COVID-19.
       Danbury FCI was one of the first institutions listed in the Attorney General’s

April 3, 2020 letter discussing “BOP facilities where COVID-19 is materially

affecting operations.” See Memorandum from Attorney General William Bar to

Director of Bureau of Prisons, The Increasing Use of Home Confinement at

Institutions Most Affected by COVID-19 (April 3, 2020) available at

https://politi.co/2UV3JBi. Danbury’s response lagged behind state correctional

systems. 5 The president of the local union representing federal correction officers at

Danbury, and a correctional officer himself, explained that masks and other

protective equipment were not readily available throughout the facility. Id.

Moreover, the “daily guidance from the [BOP] changes every other day. . . . They

wait until it’s right on their doorstep before they want to act and intervene on

something.” Id.




4
      See OSHA Compl., https://www.afge.org/globalassets/documents/general
reports/coronavirus/4/osha-7-form-national-complaint.pdf. This complaint was filed
in March when there were 28 confirmed inmate cases, 24 confirmed staff cases, and
one inmate death. The situation is exponentially worse now.
5
      Kelan Lyons, Left in the dark: families with loved ones in Danbury prison,
CT Mirror, Apr. 27, 2020, https://ctmirror.org/2020/04/27/left-in-the-dark-families-
with-loved-ones-in-danbury-prison/.

                                            10
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.775 Filed 07/29/20 Page 11 of 16




      The federal court overseeing the class-action entered a temporary restraining

order in light of the prison’s failures in evaluating inmates for compassionate release.

Martinez-Brooks v. Easter, No. 20-569, 2020 WL 2405350, at *32 (D. Conn. May

12, 2020). The court found that Danbury inmates “plausibly alleged that the Warden

has failed to implement adequate measures to prevent the continued spread of

COVID-19 at the prison.” Id. at *31. They alleged “that instead of screening inmates

for COVID-19 in good faith, so that symptomatic patients can be tested and, if

necessary, isolated, prison officials have ‘falsely discounted the readings of elevated

temperatures in order to avoid taking appropriate follow-up action.’” Id. In addition,

“a woman at the satellite prison exhibiting serious symptoms was ignored by

correctional staff and left among the general population for hours, despite the

urgings of the other prisoners, before finally being taken to the hospital where she

tested positive for COVID-19.” Id. And “prison officials threatened retaliation

against any inmate who told anyone on the outside about this incident.” Id.

      The petitioners provided declarations showing that the “severe outbreak of

COVID-19” at Mitchell’s particular facility “has been utterly mishandled by BOP”

and “shows no signs of abating.” Ex. E – Petitioners’ Memorandum at 4. All of the

women “share the same three bathrooms, each of which includes between 4-8 toilets,

sinks, and showers.” Id. “Water in the unit will sometimes be shut off for a few hours

or more than a day at a time, including for about 17 hours in early April.” Id. at 4-5.


                                          11
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.776 Filed 07/29/20 Page 12 of 16




“The phones and computers are not cleaned between each use.” Id. at 5. “Hand

sanitizer has been out of stock at the commissary since the beginning of the

pandemic,” and “[t]he soap dispensers in the bathrooms are empty.” Id. Also:

       Staff have been taking the women’s temperatures, which are sometimes
       recorded as artificially low, or exactly the same for several women in a
       row. Sometimes staff tell women with a high temperature to drink cold
       water before retaking their temperature. One women had a temperature
       of 102 degrees according to hospital staff. Her temperature, when taken
       at the facility about an hour earlier registered 97 degrees.

Id. at 6 (citations to declarations omitted).

       While the COVID-19 outbreak at Danbury has recently abated, inmates that

are part of the vulnerable class identified both by the CDC and BOP staff, like

Mitchell, fear a resurgence of the spread at their facility.

III.   The Sentencing Factors Favor Mitchell’s Release.
       None of the § 3553(a) factors bar Mitchell from the relief sought here. Her

conduct and convictions are serious, but even when a crime is “egregious,” when it

is “ultimately nonviolent,” there can be safeguards to ensure a person “continues to

serve his term to completion and comply with Court guidelines” while on home

confinement. United States v. Al-Jumail, No. 12-20272, 2020 WL 2395224 at *5

(E.D. Mich. May 12, 2020). She has no disciplinary infractions in prison. Ex. F –

Tionna Mitchell BOP Data at 1. And, more importantly, she is eligible for home

detention starting December 8, 2020, a little over four months from now. Id at 3. In

a span of four months, much happened in the BOP to the deleterious effect of inmate


                                           12
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.777 Filed 07/29/20 Page 13 of 16




and staff health due to COVID-19, and the spread continues. Mitchell should not

bear that high risk of potential death or long-term COVID-19 complications any

further.

      In granting compassionate release, Judge Hood took a deliberate approach in

considering and analyzing the government and Mitchell’s arguments related to the §

3553(a) factors. United States v. Mitchell, No. 17-20652, R. 56 at 13-17. Ultimately,

Judge Hood found that the § 3553(a) factors did not bar Mitchell from release. In its

communication with counsel, after Judge Hood ordered Mitchell’s release, the

government continues to oppose release on § 3553(a) grounds.

      Mitchell has a solid release plan: If released by this Court, Mitchell intends

to live with her mother, Rosalind Mitchell, whom confirmed to counsel that: (1) her

home is located on XXXXX Twelve Mile Road, Apt. XXX, Southfield, Michigan

48024; (2) there is a room for Mitchell to self-quarantine for the recommended

fourteen days after her release; (3) Mitchell will only be allowed to use the common

space (i.e., restroom) as needed during the quarantine period; and (5) it is a safe

environment that is clear of drugs and crime.

      Community members support Mitchell: Rosalind Mitchell is aware of the

supervised-release conditions imposed by this Court on her daughter, and she is

ready and able to ensure Mitchell’s compliance. Ex. G – Ltr. from Rosalind Mitchell.

Mitchell’s sister-in-law, Crystal Green, also writes a letter on behalf of her family.


                                         13
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.778 Filed 07/29/20 Page 14 of 16




Ex. H – Ltr. from Crystal Green. She explains that Mitchell authored children’s

books while in custody and continues to make strides in effective and positive use

of her period of incarceration. Ms. Green says Mitchell “is driven, goal oriented, and

determined to use the lessons of her past to positively impact her future and her

community.” Ms. Green adds, “I am convinced that she will make us all proud, and

that she is worth the investment of our good faith, time and energy.”

      Others attest to Mitchell’s remorse and strong potential for community

success. Ex. I – Ltr. from Akilah Paramore; Ex. J – Ltr. from Janae Coachman; Ex.

K – Ltr. from Erica Brewer. In particular, Akilah Paramore attests that Mitchell’s

“entire outlook on life seems to have changed.” Ex. I. Further, Paramore pledges her

support to help Mitchell re-enter the community, explaining that she has “a network

of resources that assist returning citizens with wraparound services such as

transportation, counseling, appropriate work attire, food assistance, and other

services that help to reduce recidivism.” Id.

      In sum, the information and letters submitted here provide the Court with

indicators of Mitchells’ residential situation, family support to meet home

confinement and supervised conditions imposed on her, and the family’s investment

in her successful adjustment. This lends strong support to Mitchell’s release from

Danbury FCI to home confinement.




                                         14
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.779 Filed 07/29/20 Page 15 of 16




      Mitchell should not quarantine at the BOP: This Court should not subject

Mitchell to a fourteen-day quarantine at Danbury. Placement in “quarantine” does

not protect inmates from contracting COVID-19 because they remain exposed to

staff who circulate in and out of the quarantine location, as well as the prison and

community at large. Courts have properly concluded this “Kafkaesque” 14-day

“quarantine” “is neither quarantine nor limited to 14 days.” United States v. Scparta,

2020 WL 1910481, at *1 (S.D.N.Y. Apr. 20, 2020). Instead, it involves housing with

many others in conditions that permit the virus to spread. Id. 6

                                    CONCLUSION
      Tionna Mitchell requests that this Court grant her compassionate release.

                                         Submitted,

                                         s/Fabián Rentería Franco
                                         s/Benton C. Martin
                                         Counsel for Tionna S. Mitchell
                                         FEDERAL COMMUNITY DEFENDER
                                         613 Abbott St., Suite 500
                                         Detroit, MI 48226
                                         P: 313.463.6143
Dated: July 29, 2020                     E: Fabian_Renteria_Franco@fd.org

6
       One of counsel’s clients recently underwent a period of “quarantine” in
preparation for his transition back into the community. It confirmed that BOP’s
quarantine process is a mess. Counsel’s client was in a quarantine unit for about
nineteen days, with others that were coming and going to the hospital or transferring
from other facilities and that were in proximity to people with more frequent contact
with the non-prison community. Moreover, after he completed the quarantine period,
he was driven to a bus station, sat in a bus station for fifteen hours, and then travelled
via public bus to this district for halfway house placement. See United States v.
Jerome Tookes, No. 17-20416, R. 44 – Supplement (E.D. Mich. July 21, 2020).

                                           15
Case 2:17-cr-20263-VAR-MKM ECF No. 87, PageID.780 Filed 07/29/20 Page 16 of 16




                          CERTIFICATE OF SERVICE

     I certify that on July 29, 2020, I filed

   • Emergency Motion for Compassionate Release
   • List of Exhibits and Exhibits

through the court’s electronic docketing system, which should send notification to
opposing counsel of record.

                                                s/Fabián Rentería Franco
